Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to 
a solid capsule comprising: - a core comprising a solution comprising a compound A, - an internal casing comprising a thermo-expansible material, positioned around said core, wherein the thermo-expansible material is one or more waxes , and - a polymerized rigid external casing positioned around said internal casing, said polymerized rigid external casing not being obtained by coacervation, said solid capsule being obtained according to a method comprising: a) adding with stirring a composition C1 comprising at least the compound A, in a liquid composition C2 comprising the thermo-expansible material, C1 and C2 not being miscible with each other, C2 being at temperature T2, whereby an emulsion is obtained comprising drops of composition Cl dispersed in the composition C2, b) addition with stirring of the emulsion obtained in a) into a liquid composition C3 able to be polymerized, C3 and C2 not being miscible with each other, C3 being at temperature T3, whereby an emulsion is obtained comprising drops dispersed in the composition C3, c) addition with stirring of the emulsion obtained in b) in a liquid composition C4, C4 and C3 not being miscible with each other, C4 being at temperature T4 less than or equal to T2 and less than or equal to T3, whereby an emulsion is obtained comprising drops dispersed in the composition C4, and d) polymerization of the drops obtained in c; or 
a solid capsule comprising: - a core comprising a solution comprising a compound A, - a polymerized rigid internal casing positioned around said core, - an intermediate casing comprising a thermo-expansible material, positioned around said polymerized rigid internal casing, wherein the thermo-expansible material is one or more waxes , and - a polymerized rigid external casing positioned around said intermediate casing, said solid capsule being obtained according to a method comprising: a) adding with stirring a composition C1 comprising at least the compound A, in a liquid composition C2 comprising the thermo-expansible material, C1 and C2 not being miscible with each other, C2 being at temperature T2, whereby an emulsion is obtained comprising drops of composition Cl dispersed in the composition C2, b) addition with stirring of the emulsion obtained in a) into a liquid composition C3 able to be polymerized, C3 and C2 not being miscible with each other, C3 being at temperature T3, whereby an emulsion is obtained comprising drops dispersed in the composition C3, c) addition with stirring of the emulsion obtained in b) in a liquid composition C4, C4 and C3 not being miscible with each other, C4 being at temperature T4 less than or equal to T2 and less than or equal to T3, whereby an emulsion is obtained comprising drops dispersed in the composition C4, and d) polymerization of the drops obtained in c).
As discussed in the previous office action, the prior art of record discloses solid capsules comprising a core, an intermediate casing positioned around the core and a polymerized rigid external casing, the prior art of record does not disclose used o waxes as phase change material as internal casing of the microcapsules. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ